Case 2:15-cr-20025-PKH Document 406              Filed 03/17/21 Page 1 of 3 PageID #: 2535




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 FORT SMITH DIVISION

UNITED STATES OF AMERICA                                                           PLAINTIFF

v.                                    No. 2:15-CR-20025-001

JOSE E. MENDEZ-ALVARADO                                                           DEFENDANT

                                    OPINION AND ORDER

       Defendant Jose Mendez-Alvarado filed a motion (Doc. 394) to modify his sentence

pursuant to the First Step Act amendments to 18 U.S.C. § 3582(c). The Government filed a

response (Doc. 400) in opposition and various exhibits under seal (Doc. 401). In addition to the

motion and response, the Court has reviewed other documents on the record, including the

presentence investigation report (Doc. 238). The motion will be DENIED.

       The Court may modify a term of imprisonment on motion by a defendant if the defendant

has exhausted BOP administrative remedies or that process has stalled for 30 days, extraordinary

and compelling reasons consistent with Sentencing Commission policy statements warrant the

modification, and a consideration of 18 U.S.C. § 3553(a) factors supports modification. 18 U.S.C.

§ 3582(c).

       On January 19, 2016, Defendant pled guilty to aiding and abetting, and being aided and

abetted in, the possession with intent to distribute 50 grams or more of actual methamphetamine

in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A)(viii), and 18 U.S.C. § 2. Defendant was

sentenced to 150 months imprisonment and five years supervised release on September 29, 2016.

On May 26, 2020, Defendant filed a motion (Doc. 370) to reduce his sentence to time served due

to the COVID-19 pandemic. The motion was denied. The Court held that the 18 U.S.C. § 3553(a)

factors did not support a sentence reduction.



                                                1
Case 2:15-cr-20025-PKH Document 406               Filed 03/17/21 Page 2 of 3 PageID #: 2536




       Defendant again moves for his sentence be reduced to time served. The motion will be

denied because the § 3553(a) factors do not support modification of Defendant’s sentence. As to

the nature and circumstances of the offense, Defendant was a leader and organizer of a large-scale

drug trafficking organization. He possessed 4.54 kilograms of actual methamphetamine at the

time of his arrest.   Defendant also appears to have extensive drug trafficking connections

demonstrated by his involvement in high-purity methamphetamine trafficking in two different

states. Finally, Defendant asserts that he is a national from El Salvador and will be deported upon

his release from imprisonment. If Defendant is deported, he will not be subject to five years of

supervised release and will be more likely to recidivate.

       The Court finds a reduction of Defendant’s sentence to time served would not reflect the

seriousness of the offense, afford adequate deterrence to future criminal conduct, or protect the

public from further crimes of the defendant. Defendant’s current projected release date is February

7, 2026, and the Court does not believe the interest of justice would be served by reducing

Defendant’s sentence by over 50 percent. Because the 3553(a) factors do not support modification,

Defendant’s motion will be denied.

       Defendant also cites his medical conditions and the ongoing COVID-19 pandemic to

support his motion. Although Defendant suffers from several serious medical conditions, none of

these conditions have been identified by the Centers for Disease Control and Prevention (“CDC”)

as a condition that makes one especially vulnerable to COVID-19. Additionally, Defendant’s

medical records indicate that Defendant has already recovered from COVID-19. In light of the

lower risk of reinfection for a period following initial infection and Defendant’s medical

conditions, the Court does not believe present circumstances support a modification.

       IT IS THEREFORE ORDERED that Defendant’s motion (Doc. 394) will be DENIED.



                                                 2
Case 2:15-cr-20025-PKH Document 406        Filed 03/17/21 Page 3 of 3 PageID #: 2537




      IT IS SO ORDERED this 17th day of March, 2021.


                                                       /s/P. K. Holmes, ΙΙΙ
                                                       P.K. HOLMES, III
                                                       U.S. DISTRICT JUDGE




                                          3
